IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


THOMAS EARL SMAIL,

             Appellant,

 v.                                                     Case No. 5D18-753

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 8, 2018

3.801 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Thomas Earl Smail, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the order under review without prejudice to Appellant filing an

appropriate motion for postconviction relief as to claims one and eight.

      AFFIRMED.


COHEN, C.J., SAWAYA and EVANDER, JJ., concur.